DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pruitt (US 5738305 A).
For claim 1, Pruitt discloses an inflation system (Figs. 1-5), comprising: a solid-propellant gas generator (Col 4, lines 10-13); and a gas motor (Fig. 3) having a turbine (22) coupled to the solid-propellant gas generator (by 21’) and a compressor (24) configured for coupling to an inflatable device (by 30 and 31), wherein the compressor comprises an atmospheric air inlet (48) and a compressed air 61, 62, 63) fluidly connectable with the inflatable device (by 31) and is configured to receive a low pressure air from an atmosphere (at 48) and compress the low pressure air to provide a compressed air stream for inflating the inflatable device.  
For claim 2, Pruitt discloses the inflation system of claim 1, wherein the solid-propellant gas generator is coupled to the turbine via a first conduit (via 21’).  
For claim 3, Pruitt discloses the inflation system of claim 2, wherein the compressor is configured for coupling to the inflatable device via a second conduit (via 64).  
For claim 6, Pruitt discloses the inflation system of claim 1, further comprising a manifold (Fig. 3, joint where 30 and 64 join at 31) having a first inlet (30) coupled to the turbine, a second inlet (64) coupled to the compressor and an outlet (31) configured for coupling to the inflatable device.  
For claim 7, Pruitt discloses the inflation system of claim 6, wherein the first inlet is configured to receive a turbine exhaust stream exiting the turbine (turbine exhausts to 30) and the second inlet is configured to receive the compressed air stream exiting the compressor (compressor outputs to 64).  
For claim 8, Pruitt discloses the inflation system of claim 7, wherein the outlet is configured to provide a mixed stream to the inflatable device, the mixed stream comprising the turbine exhaust stream and the compressed air stream (turbine exhaust from 30 and compressed air from 64 mix in outlet 31).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt in view of Shaffer et al (US 4671744 A).
For claim 5, Pruitt discloses the inflation system of claim 3, wherein the turbine is configured to receive a high pressure gas stream generated by the solid-propellant gas generator (from 21’), but fails to disclose that the high pressure gas stream as a turbine exhaust stream is vented to the atmosphere.
However, Shaffer teaches an inflation device (Fig. 3) wherein the turbine exhaust is vented to the atmosphere rather than piped into the inflatable device (Col 6, lines 36-37, “After impinging upon the turbine blades 62, the generated gases are exhausted to the atmosphere”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pruitt by venting the turbine exhaust gas to the atmosphere as disclosed by Shaffer. One of ordinary skill in the art would have been motivated to make this modification to prevent hot gas exhaust from entering the inflatable device, as it may be too hot for passengers to touch and may be toxic if it were to leak into the air while passengers are near.
For claim 9, Pruitt discloses the inflation system of claim 1, but fails to disclose a heat exchanger configured to receive a turbine exhaust stream from the turbine and to output a cooled exhaust stream.
However, Shaffer teaches in inflation device (Fig. 4) wherein a heat exchanger is configured to receive a turbine exhaust stream from the turbine and to output a cooled exhaust stream (Col 7, lines 42-45, “in association with a cooling chamber region 132 that is provided in association with the deflector shield 127 and which desirably includes a heat sink or solant for cooling the exhaust gases.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pruitt by including a heat exchanger for cooling the turbine exhaust as disclosed by Shaffer. One of ordinary skill in the art would have been motivated to make this modification to prevent hot gas exhaust from entering the inflatable device, as it may be too hot for passengers to touch and may be toxic if it were to leak into the air while passengers are near.
For claim 10, Pruitt as modified discloses the inflation system of claim 9, further comprising a manifold (Fig. 3, joint where 30 and 64 join at 31) having a first inlet coupled to the heat exchanger (as modified, 30 would output from heat exchanger), a second inlet coupled to the compressor (64) and an outlet (31) configured for coupling to the inflatable device.  
For claim 11, Pruitt as modified discloses the inflation system of claim 10, wherein the first inlet is configured to receive the cooled exhaust stream exiting the heat exchanger (as modified, from 30) and the second inlet is configured to receive the compressed air stream exiting the compressor (from 64).  
For claim 12, Pruitt as modified discloses the inflation system of claim 11, wherein the outlet is configured to provide a mixed stream to the inflatable device, the mixed stream comprising the cooled exhaust stream and the compressed air stream (air from exchanger from 30 and air from compressor from 64 would be mixed in 31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642